PER CURIAM.
Appellant challenges the trial court’s order denying Appellant’s motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. One of Appellant’s claims is that he involuntarily entered his plea out of a well-founded fear that his counsel would be unprepared at trial. The trial court observed that it appeared from the record that counsel was *1243prepared for trial, but the court did not conduct an evidentiary hearing on counsel’s state of preparation or attach portions of the record conclusively refuting this argument. Because this claim is colorable and not conclusively refuted by the attachments to the order, we reverse the denial of this claim and remand for further consideration of this claim only. E.g., Green v. State, 827 So.2d 1060, 1061 (Fla. 2d DCA 2002); Lanier v. State, 789 So.2d 520, 521 (Fla. 1st DCA 2001), We otherwise affirm the order.
REVERSED in part arid REMANDED.
WETHERELL, MAKAR, and KELSEY, JJ., CONCUR.